ORDER

DANIEL R. DOMÍNGUEZ, District Judge.
On August 29, 2012, Defendants Echelon Capital Management Group, Inc. and Alvin Yoris (collectively, “Defendants”) filed a motion to dismiss (Docket No. 7).1 Defendants’ motion to dismiss, in its entirety, reads as follows:
Plaintiffs complaint fails to state a claim upon which relief can be granted. Plaintiffs claims are barred by the Statute of Limitations.
Plaintiffs claims are barred by the Statute of Frauds.
Plaintiffs complaint should be dismissed for insufficiency of service and insufficiency of process.
In the interest of justice and for judicial economy, Plaintiffs complaint should be transferred to a more convenient forum, to wit, south Florida where the Defendant resides.
(Docket No. 7, page 1).
Plaintiff opposed Defendants’ motion to dismiss on October 5, 2012.
The Court recognizes that Defendants are acting pro-se, and as such, the Court will grant Defendants’ motion to dismiss “a liberal reading.” Rodi v. S. New Eng. Sch. of Law, 389 F.3d 5, 13 (1st Cir.2004); see Boivin v. Black, 225 F.3d 36, 43 (1st Cir.2000) (“courts hold pro se pleadings to less demanding standards than those drafted by lawyers”). Nevertheless, Defendants’ motion to dismiss is *184simply too bare-bones, too vague, too conclusory and far too underdeveloped for the Court to be able to properly evaluate Defendants’ contentions for dismissal. Quite simply, “[i]t is not our job to put flesh on the bare bones of an underdeveloped argument.” United States v. Mathur, 624 F.3d 498, 508 (1st Cir.2010). See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)(“It is not enough merely to mention a possible argument in the most skeletal way, leaving the court to do counsel’s work, create the ossature for the argument, and put flesh on its bones.”); Rivera-Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir.1988)(“Judges are not expected to be mindreaders. Consequently, a litigant has an obligation ‘to spell out its arguments squarely and distinctly,’ or else forever hold its peace.”)(quoting Patersm-Leitch Co. v. Massachusetts Municipal Wholesale Elec. Co., 840 F.2d 985, 990 (1st Cir.1988)).
Accordingly, the Court hereby DENIES Defendants’ motion to dismiss (Docket No. 7).2
IT IS SO ORDERED.

. The motion also includes a request to transfer the instant proceedings to the Southern District of Florida where Defendants reside.


. The Court urges Defendants to strongly consider retaining a licensed attorney to represent Defendants throughout the pendency of the instant litigation.